Exhibit 10.5

 

CONFIDENTIALITY AGREEMENT

 

HERTZ GLOBAL HOLDINGS, INC.

 

June 30, 2016

 

To:                             Each of the persons or entities listed on
Schedule A (the “Icahn Group” or “you”)

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) shall become effective upon the earlier
of the appointment of any Icahn Designee to the Board of Directors (the “Board”)
of Hertz Global Holdings, Inc. (formerly known as Hertz Rental Car Holding
Company, Inc. and referred to in this Agreement as the “Company”) or the
completion of the spin-off of the Company as a separate, publicly-traded
corporation.  Capitalized terms used but not otherwise defined in this Agreement
shall have the meanings given to such terms in the Nomination and Standstill
Agreement (the “Nomination Agreement”), dated as of September 15, 2014, among
Hertz Global Holdings, Inc. and the Icahn Group.  The Company understands and
agrees that, subject to the terms of, and in accordance with, this Agreement, an
Icahn Designee may, if and to the extent he or she desires to do so, disclose
information he or she obtains while serving as a member of the Board to you and
your Representatives (as hereinafter defined), and may discuss such information
with any and all such persons, subject to the terms and conditions of this
Agreement.  As a result, you may receive certain non-public information
regarding the Company.  You acknowledge that this information is proprietary to
the Company and may include trade secrets or other business information the
disclosure of which could harm the Company.  In consideration for, and as a
condition of, the information being furnished to you and, subject to the
restrictions in paragraph 2, the persons set forth on Schedule B (collectively,
the “Representatives”), you agree to treat any and all information concerning or
relating to the Company or any of its subsidiaries or affiliates that is
furnished to you or your Representatives (regardless of the manner in which it
is furnished, including in written or electronic format or orally, gathered by
visual inspection or otherwise) by any Icahn Designee, or by or on behalf of the
Company, together with any notes, analyses, reports, models, compilations,
studies, interpretations, documents, records or extracts thereof containing,
referring, relating to, based upon or derived from such information, in whole or
in part (collectively, “Evaluation Material”), in accordance with the provisions
of this Agreement, and to take or abstain from taking the other actions
hereinafter set forth.

 

1.  The term “Evaluation Material” does not include information that (i) is or
has become generally available to the public other than as a result of a direct
or indirect disclosure by you or your Representatives in violation of this
Agreement  or any obligation of confidentiality, (ii) was within your or any of
your Representatives’ possession on a non-confidential basis prior to its being
furnished to you by any Icahn Designee, or by or on behalf of the Company or its
agents, representatives, attorneys, advisors, directors, officers or employees
(collectively, the “Company Representatives”), or (iii) is received from a
source other than any Icahn Designee, the Company or any of the Company
Representatives; provided, that in the case of (ii) or (iii) above, the source

 

1

--------------------------------------------------------------------------------


 

of such information was not believed by you, after reasonable inquiry of the
disclosing person, to be bound by a confidentiality agreement with or other
contractual, legal or fiduciary obligation of confidentiality to the Company or
any other person with respect to such information at the time the information
was disclosed to you.

 

2.  You and your Representatives will, and you will cause your Representatives
to, (a) keep the Evaluation Material strictly confidential and (b) not disclose
any of the Evaluation Material in any manner whatsoever without the prior
written consent of the Company; provided, however, that you may privately
disclose any of such information: (A) to your Representatives (i) who need to
know such information for the sole purpose of advising you on your investment in
the Company and (ii) who are informed by you of the confidential nature of such
information; provided, further, that you will be responsible for any violation
of this Agreement  by your Representatives as if they were parties to this
Agreement ; and (B) to the Company and the Company Representatives.  It is
understood and agreed that no Icahn Designee shall disclose to you or your
Representatives any Legal Advice (as defined below) that may be included in the
Evaluation Material with respect to which such disclosure would constitute
waiver of the Company’s attorney client privilege or attorney work product
privilege; provided, however, that an Icahn Designee may provide such disclosure
of Legal Advice if such Icahn Designee shall not have taken any action, or
failed to take any action, that has the purpose or effect of waiving
attorney-client privilege or attorney work product privilege with respect to any
portion of such Legal Advice and if reputable outside legal counsel of national
standing provides the Company with a written opinion that such disclosure will
not waive the Company’s attorney client privilege or attorney work product
privilege with respect to such Legal Advice.  “Legal Advice” as used in this
Agreement shall be solely and exclusively limited to the advice provided by
legal counsel and shall not include factual information or the formulation or
analysis of business strategy that is not protected by the attorney-client or
attorney work product privilege.

 

3.  In the event that you or any of your Representatives are required by
applicable subpoena, legal process or other legal requirement to disclose any of
the Evaluation Material, you will promptly notify (except where such notice
would be legally prohibited) the Company in writing by email, facsimile and
certified mail so that the Company may seek a protective order or other
appropriate remedy (and if the Company seeks such an order, you will provide
such cooperation as the Company shall reasonably request), at its cost and
expense.  Nothing herein shall be deemed to prevent you or your Representatives,
as the case may be, from honoring a subpoena, legal process or other legal
requirement that requires discovery, disclosure or production of the Evaluation
Material if (a) you produce or disclose only that portion of the Evaluation
Material which your outside legal counsel of national standing advises you in
writing is legally required to be so produced or disclosed and you inform the
recipient of such Evaluation Material of the existence of this Agreement  and
the confidential nature of such Evaluation Material; or (b) the Company consents
in writing to having the Evaluation Material produced or disclosed pursuant to
the subpoena, legal process or other legal requirement.  In no event will you or
any of your Representatives oppose action by the Company to obtain a protective
order or other relief to prevent the disclosure of the Evaluation Material or to
obtain reliable assurance that confidential treatment will be afforded the
Evaluation Material.  For the avoidance of doubt, it is understood that there
shall be no “legal requirement” requiring you to disclose any Evaluation
Material solely by virtue of the fact that, absent such disclosure, you would be
prohibited from purchasing, selling, or engaging in derivative or other
voluntary transactions with respect to the

 

2

--------------------------------------------------------------------------------


 

Common Shares of the Company or otherwise proposing or making an offer to do any
of the foregoing, or you would be unable to file any proxy or other solicitation
materials in compliance with Section 14(a) of the Exchange Act or the
rules promulgated thereunder.

 

4.  You acknowledge that (a) none of the Company or any of the Company
Representatives makes any representation or warranty, express or implied, as to
the accuracy or completeness of any Evaluation Material, and (b) none of the
Company or any of the Company Representatives shall have any liability to you or
to any of your Representatives relating to or resulting from the use of the
Evaluation Material or any errors therein or omissions therefrom.  You and your
Representatives (or anyone acting on your or their behalf) shall not directly or
indirectly initiate contact or communication with any executive or employee of
the Company other than the Chief Executive Officer, Chief Financial Officer,
General Counsel, and/or such other persons approved in writing by the foregoing
or the Board concerning Evaluation Material, or to seek any information in
connection therewith from any such person other than the foregoing, without the
prior consent of the Company; provided, however, the restriction in this
sentence shall not in any way apply to any Icahn Designee acting in his or her
capacity as a Board member (nor shall it apply to any other Board members).

 

5.  All Evaluation Material shall remain the property of the Company.  Neither
you nor any of your Representatives shall by virtue of any disclosure of and/or
your use of any Evaluation Material acquire any rights with respect thereto, all
of which rights (including all intellectual property rights) shall remain
exclusively with the Company.  At any time after the date on which no Icahn
Designee is a director of the Company, upon the request of the Company for any
reason, you will promptly return to the Company or destroy all hard copies of
the Evaluation Material and use commercially reasonable efforts to permanently
erase or delete all electronic copies of the Evaluation Material in your or any
of your Representatives’ possession or control (and, upon the request of the
Company, shall promptly certify to the Company that such Evaluation Material has
been erased or deleted, as the case may be). Notwithstanding the return or
erasure or deletion of Evaluation Material, you and your Representatives will
continue to be bound by the obligations contained herein.

 

6.  You acknowledge, and will advise your Representatives, that the Evaluation
Material may constitute material non-public information under applicable federal
and state securities laws, and that you shall not, and you shall use your
commercially reasonable efforts to ensure that your Representatives, do not,
trade or engage in any derivative or other transaction, on the basis of such
information in violation of such laws.

 

7.  The initial Icahn Designees shall be Vincent J. Intrieri, Samuel Merksamer
and Daniel A. Ninivaggi.  During such time as there is an Icahn Designee on the
Board (the “Board Representation Period”) each member of the Icahn Group shall
(1) cause, in the case of all Voting Securities owned of record, and
(2) instruct the record owner, in the case of all shares of Voting Securities
Beneficially Owned but not owned of record, directly or indirectly, by it, or by
any controlled Affiliate of the members of the Icahn Group, in each case as of
the record date for any annual meeting of stockholders or any special meeting of
stockholders within the Board Representation Period, and in each case that are
entitled to vote at any such annual or special meeting, to be present for quorum
purposes and to be voted at all such annual or special meetings or at any
adjournments or postponements thereof, (i) for all directors nominated by the
Board for

 

3

--------------------------------------------------------------------------------


 

election at such annual or special meeting (so long as the Icahn Designees are
either nominated by the Board or will otherwise continue to be on the Board
after such meeting), (ii) against any directors proposed that are not nominated
by the Board for election at such annual or special meeting, and (iii) in favor
of the appointment of the Company’s auditors.  Except as provided in the
foregoing sentence, the Icahn Group shall not be restricted from voting “For”,
“Against” or “Abstaining” from any other proposals at any annual or special
meeting.  As used in this Agreement, (A) the term “Affiliate” shall have the
meaning set forth in Rule 12b-2 under the Securities Exchange Act of 1934,
(B) the term “Beneficial Ownership” of “Voting Securities” means ownership of:
(i) Voting Securities, (ii) rights or options to own or acquire any Voting
Securities (whether such right or option is exercisable immediately or only
after the passage of time or upon the satisfaction of one or more conditions
(whether or not within the control of such person), compliance with regulatory
requirements or otherwise) and (iii) any other economic exposure to Voting
Securities, including through any derivative transaction that gives any such
person or any of such person’s controlled Affiliates the economic equivalent of
ownership of an amount of Voting Securities due to the fact that the value of
the derivative is explicitly determined by reference to the price or value of
Voting Securities, or which provides such person or any of such person’s
controlled Affiliates an opportunity, directly or indirectly, to profit, or to
share in any profit, derived from any increase in the value of Voting
Securities, in any case without regard to whether (x) such derivative conveys
any voting rights in Voting Securities to such person or any of such person’s
Affiliates, (y) the derivative is required to be, or capable of being, settled
through delivery of Voting Securities, or (z) such person or any of such
person’s Affiliates may have entered into other transactions that hedge the
economic effect of such Beneficial Ownership of Voting Securities  (it being
understood that, for purposes of this Section 7, no Person shall be, or be
deemed to be, the Beneficial Owner” of, or to “beneficially own,” any securities
beneficially owned by any director of the Company to the extent such securities
were acquired directly from the Company by such director as or pursuant to
director compensation for serving as a director of the Company), and (C) the
term “Voting Securities” shall mean the common stock, par value $0.01 per share,
of the Company (the “Common Shares”) and any other equity securities of the
Company, or securities convertible into, or exercisable or exchangeable for
Common Shares or such other equity securities, whether or not subject to the
passage of time or other contingencies.  The Company will enter into a customary
form of registration rights agreement with the Icahn Group.

 

8.  You hereby represent and warrant to the Company that (i) you have all
requisite company power and authority to execute and deliver this Agreement and
to perform your obligations hereunder, (ii) this Agreement has been duly
authorized, executed and delivered by you, and is a valid and binding
obligation, enforceable against you in accordance with its terms, (iii) this
Agreement will not result in a violation of any terms or conditions of any
agreements to which you are a party or by which you may otherwise be bound or of
any law, rule, license, regulation, judgment, order or decree governing or
affecting you, and (iv) your entry into this Agreement does not require approval
by any owners or holders of any equity or other interest in you (except as has
already been obtained).

 

9.  Any waiver by the Company of a breach of any provision of this Agreement
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Agreement.  The
failure of the Company to insist upon strict adherence to any term of this
Agreement on one or more occasions shall not be considered a

 

4

--------------------------------------------------------------------------------


 

waiver or deprive the Company of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.

 

10.  You acknowledge and agree that the value of the Evaluation Material to the
Company is unique and substantial, but may be impractical or difficult to assess
in monetary terms.  You further acknowledge and agree that in the event of an
actual or threatened violation of this Agreement, immediate and irreparable harm
or injury would be caused for which money damages would not be an adequate
remedy.  Accordingly, you acknowledge and agree that, in addition to any and all
other remedies which may be available to the Company at law or equity, the
Company shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement exclusively in the Court of Chancery or other federal or state courts
of the State of Delaware.  In the event that any action shall be brought in
equity to enforce the provisions of this Agreement, you shall not allege, and
you hereby waive the defense, that there is an adequate remedy at law.

 

11.  Each of the parties (a) consents to submit itself to the personal
jurisdiction of the Court of Chancery or other federal or state courts of the
State of Delaware in the event any dispute arises out of this Agreement  or the
transactions contemplated by this Agreement, (b) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, (c) agrees that it shall not bring any action
relating to this Agreement  or the transactions contemplated by this Agreement
in any court other than the Court of Chancery or other federal or state courts
of the State of Delaware, and each of the parties irrevocably waives the right
to trial by jury, (d) agrees to waive any bonding requirement under any
applicable law, in the case any other party seeks to enforce the terms by way of
equitable relief, and (e) irrevocably consents to service of process by a
reputable overnight delivery service, signature requested, to the address of
such party’s principal place of business or as otherwise provided by applicable
law.  THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING
VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF DELAWARE
APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE
WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.

 

12.  This Agreement contains the entire understanding of the parties with
respect to the subject matter hereof and thereof and supersedes all prior or
contemporaneous agreements or understandings, whether written or oral.  This
Agreement may be amended only by an agreement in writing executed by the parties
hereto.

 

13.  All notices, consents, requests, instructions, approvals and other
communications provided for in this Agreement  and all legal process in regard
to this Agreement shall be in writing and shall be deemed validly given, made or
served, if (a) given by telecopy and email, when such telecopy is transmitted to
the telecopy number set forth below and sent to the email address set forth
below and the appropriate confirmation is received or (b) if given by any other
means, when actually received during normal business hours at the address
specified in this subsection:

 

if to the Company:

 

Hertz Global Holdings, Inc.

 

 

8501 Williams Road

 

5

--------------------------------------------------------------------------------


 

 

 

Estero, Florida 33928

 

 

Attention: Richard J. Frecker, Senior Vice President and

 

 

Acting General Counsel

 

 

Facsimile: (866) 888-3765

 

 

Email: rfrecker@hertz.com

 

 

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

 

 

Wachtell, Lipton, Rosen & Katz

 

 

51 West 52nd Street

 

 

New York, NY 10019

 

 

Attention: David A Katz

 

 

Facsimile: 212-403-2000

 

 

Email: dakatz@wlrk.com

 

 

 

if to the Icahn Group:

 

 

 

 

Icahn Associates Corp.

 

 

767 Fifth Avenue, 47th Floor

 

 

New York, New York 10153

 

 

Attention: Keith Cozza

 

 

Facsimile: (212) 750-5807

 

 

Email: kcozza@sfire.com

 

 

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

 

 

Icahn Associates Corp.

 

 

767 Fifth Avenue, 47th Floor

 

 

New York, New York 10153

 

 

Attention: Andrew Langham

Louie Pastor

 

 

Facsimile: (212) 688-1158

(917) 591-3310

 

 

Email: alangham@sfire.com

lpastor@sfire.com

 

14.  If at any time subsequent to the date hereof, any provision of this
Agreement shall be held by any court of competent jurisdiction to be illegal,
void or unenforceable, such provision shall be of no force and effect, but the
illegality or unenforceability of such provision shall have no effect upon the
legality or enforceability of any other provision of this Agreement.

 

15.  This Agreement may be executed (including by facsimile or PDF) in two or
more counterparts which together shall constitute a single agreement.

 

16.  This Agreement and the rights and obligations herein may not be assigned or
otherwise transferred, in whole or in part, by you without the express written
consent of the Company.  This Agreement, however, shall be binding on successors
of the parties to this Agreement.

 

6

--------------------------------------------------------------------------------


 

17.  The Icahn Group shall cause any replacement for an Icahn Designee appointed
to the Board and designated by the Board as an Icahn Designee to execute a copy
of this Agreement.

 

18.  This Agreement shall expire two (2) years from the date on which no Icahn
Designee remains a director of the Company; except that you shall maintain in
accordance with the confidentiality obligations set forth herein any Evaluation
Material constituting trade secrets for such longer time as such information
constitutes a trade secret of the Company as defined under 18 U.S.C. § 1839(3).

 

19.  No licenses or rights under any patent, copyright, trademark, or trade
secret are granted or are to be implied by this Agreement.

 

20.   Each of the parties acknowledges that it has been represented by counsel
of its choice throughout all negotiations that have preceded the execution of
this Agreement, and that it has executed the same with the advice of said
counsel. Each party and its counsel cooperated and participated in the drafting
and preparation of this agreement and the documents referred to herein, and any
and all drafts relating thereto exchanged among the parties shall be deemed the
work product of all of the parties and may not be construed against any party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this agreement
against any party that drafted or prepared it is of no application and is hereby
expressly waived by each of the parties, and any controversy over
interpretations of this agreement shall be decided without regards to events of
drafting or preparation. The term “including” shall in all instances be deemed
to mean “including without limitation.”

 

[Signature Pages Follow]

 

7

--------------------------------------------------------------------------------


 

Please confirm your agreement with the foregoing by signing and returning one
copy of this Agreement to the undersigned, whereupon this Agreement shall become
a binding agreement between you and the Company.

 

 

Very truly yours,

 

 

 

 

 

 

 

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

 

 

 

By:

/s/ Richard J. Frecker

 

Name:

Richard J. Frecker

 

Title:

Senior Vice President, Deputy

 

 

General Counsel, Secretary and Chief

 

 

Financial Officer

 

[Signature Page to the Confidentiality Agreement between Hertz Global Holdings,
Inc. and Icahn Group]

 

--------------------------------------------------------------------------------


 

Accepted and agreed as of the date first written above:

 

 

MR. CARL C. ICAHN

 

 

 

 

 

/s/ Carl C. Icahn

 

Carl C. Icahn

 

 

 

 

 

VINCENT J. INTRIERI

 

 

 

 

 

/s/ Vincent J. Intrieri

 

Vincent J. Intrieri

 

 

 

 

 

SAMUEL MERKSAMER

 

 

 

 

 

/s/ Samuel Merksamer

 

Samuel Merksamer

 

 

 

 

 

DANIEL A. NINIVAGGI

 

 

 

 

 

/s/ Daniel Ninivaggi

 

Daniel A. Ninivaggi

 

 

 

 

 

 

 

HIGH RIVER LIMITED PARTNERSHIP

 

By: Hopper Investments LLC, its general partner

 

By: Barberry Corp., its sole member

 

 

 

By:

/s/ Keith Cozza

 

Name:

Keith Cozza

 

Title:

Secretary; Treasurer

 

 

 

 

HOPPER INVESTMENTS LLC

 

By: Barberry Corp., its sole member

 

 

 

 

 

 

 

By:

/s/ Keith Cozza

 

Name:

Keith Cozza

 

Title:

Secretary; Treasurer

 

 

 

 

 

 

 

BARBERRY CORP.

 

 

[Signature Page to the Confidentiality Agreement between Hertz Global
Holdings, Inc. and Icahn Group]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Keith Cozza

 

Name:

Keith Cozza

 

Title:

Secretary; Treasurer

 

 

 

 

ICAHN PARTNERS LP

 

 

 

 

By:

/s/ Keith Cozza

 

Name:

Keith Cozza

 

Title:

Chief Operating Officer

 

 

 

 

ICAHN PARTNERS MASTER FUND LP

 

 

 

 

By:

/s/ Keith Cozza

 

Name:

Keith Cozza

 

Title:

President; and Chief Executive Officer

 

 

 

 

ICAHN ENTERPRISES G.P. INC.

 

 

 

 

By:

/s/ Keith Cozza

 

Name:

Keith Cozza

 

Title:

President; and Chief Executive Officer

 

 

 

 

ICAHN ENTERPRISES HOLDINGS L.P.

 

By: Icahn Enterprises G.P. Inc., its general partner

 

 

 

 

By:

/s/ Keith Cozza

 

Name:

Keith Cozza

 

Title:

President; and Chief Executive Officer

 

 

 

 

IPH GP LLC

 

 

 

 

By:

/s/ Keith Cozza

 

Name:

Keith Cozza

 

Title:

Chief Operating Officer

 

 

 

 

ICAHN CAPITAL LP

 

 

 

 

By:

/s/ Keith Cozza

 

Name:

Keith Cozza

 

Title:

Chief Operating Officer

 

[Signature Page to the Confidentiality Agreement between Hertz Global
Holdings, Inc. and Icahn Group]

 

--------------------------------------------------------------------------------


 

 

ICAHN ONSHORE LP

 

 

 

 

By:

/s/ Keith Cozza

 

Name:

Keith Cozza

 

Title:

Chief Operating Officer

 

 

 

 

 

 

 

ICAHN OFFSHORE LP

 

 

 

 

By:

/s/ Keith Cozza

 

Name:

Keith Cozza

 

Title:

Chief Operating Officer

 

 

 

 

BECKTON CORP

 

 

 

 

By:

/s/ Keith Cozza

 

Name:

Keith Cozza

 

Title:

Secretary; Treasurer

 

[Signature Page to the Confidentiality Agreement between Hertz Global
Holdings, Inc. and Icahn Group]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Barberry Corp.

Beckton Corp.

Icahn Capital LP

Icahn Enterprises Holdings L.P.

Icahn Enterprises G.P. Inc.

Icahn Offshore LP

Icahn Onshore LP

Icahn Partners LP

Icahn Partners Master Fund LP

IPH GP LLC

Icahn Capital LP

High River Limited Partnership

Hopper Investments LLC

MR. CARL C. ICAHN

VINCENT J. INTRIERI

SAMUEL MERKSAMER

DANIEL A. NINIVAGGI

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

1. Mr. Carl Icahn

 

2. Any full-time employee of a member of the Icahn Group or Icahn Associates
Holding LLC (an indirect holding company of Carl Icahn).

 

--------------------------------------------------------------------------------